DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3, 9-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,139,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely obvious variations of the patented claims.  The following is a comparison between present claim 1 and patented claim 1 of U.S. Patent No. 10,139,966.

Claim 1 of this application
Claim 1 of US 10,139,966
1. A user interface device, comprising: 


a user interactive control element mounted within a housing of the device;


a first sensor configured to: detect a movement of the housing; and in response to detecting the movement, transmit first data indicative of the movement; 
a second sensor configured to: sense for a finger in proximity of the user interactive control element; and in response to sensing the finger in the proximity of the user interactive control element, transmit second data indicative of the finger in the proximity of the user interactive control element; and
a processor configured to: receive the first data from the first sensor; receive the second data from the second sensor; and in response to receiving the second data, forgo responding to the first data.
1. A finger mounted user interface device, comprising: a. a housing adapted to be mounted on a finger of a user; 
b. a user interactive control element mounted within the housing and accessible by the user when the finger mounted user interface device is worn by the user;





c. a proximity sensor positioned to sense a presence of a thumb or a finger of the user in proximity of the user interactive control element, wherein the proximity is indicative that the user is interacting with the user interactive control element; and

d. a processor adapted to alter a control schema of the finger mounted user interface device based on the proximity of the thumb or the finger, wherein the processor alters the control schema by not responding to data indicative of the housing moving when the thumb or the finger is proximate to the user interactive control element as sensed by the proximity sensor,
wherein the data is generated by an inertial measurement unit in the housing.


	As can be seen above, the main difference between the claims is merely wording and that the patented claim recites more limitations regarding the finger mounted user interface device, thus making the patented claims more specific.  Thus the present claims are obvious, broader versions of the patented claims.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3-5, 7-9, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dow et al. (US 2016/0378184, cited in IDS dated 01/27/2022). 
Regarding claim 1, Dow discloses a user interface device (Fig. 1; [0024], e.g., a wearable device 110) comprising:
 a user interactive control element mounted within a housing of the device (Figs 2A-2B; [0026], e.g., a touch sensitive surface 230 is mounted within a housing 220 of the wearable device 110);   
a first sensor ([0032], e.g., a rotary sensor) configured to: 
detect a movement of the housing ([0032], e.g., detect rotational movements of the housing); and 
in response to detecting the movement, transmit first data indicative of the movement ([0032]-[0033], e.g., ring program 115 sends a command associated with rotation to device program 145); 
a second sensor ([0033], [0043], e.g., ring 110 includes a fingerprint sensor or a vascular scanner) configured to:
sense for a finger in proximity of the user interactive control element (e.g., senses a finger in proximity of the touch sensitive surface 230); and 
in response to sensing the finger in the proximity of the user interactive control element, transmit second data indicative of the finger in the proximity of the user interactive control element ([0033], [0043], e.g., the fingerprint sensor or the vascular scanner sends biometric information to ring program 115); and 
a processor ([0028]-[0029], e.g., the ring program 115) configured to: 
receive the first data from the first sensor ([0029], [0032], e.g., receives the first data from the rotary sensor); 
receive the second data from the second sensor ([0033], [0044], e.g., receives the biometric information from the fingerprint sensor or the vascular scanner); and 
in response to receiving the second data, forgo responding to the first data ([0033], [0044], e.g., if the received biometric information does not match a user’s identity stored on the ring 110, then the ring program 115 ends processing and creases sensing commands).

Regarding claim 3, Dow further discloses the device of claim 1, wherein the second sensor comprises at least one of a capacitive sensor and a proximity sensor ([0030], e.g., the touch surface 230 comprises a capacitive touch sensor).  

Regarding claim 4, Dow further discloses the device of claim 1, wherein the processor is configured to communicate with a wearable head device (Fig. 1; [0014], [0025], [0028]-[0029], e.g., a communication device configured for communicating with a connected device, such as augmented reality (AR) glasses).     

Regarding claim 5, Dow further discloses the device of claim 1, wherein the second sensor is further configured to authenticate fingerprint data ([0033], e.g., the fingerprint sensor sends authentication information to ring program 115).  

Regarding claim 7, Dow further discloses the device of claim 8, wherein responding to the first data comprises providing for updating of a graphical user interface in accordance with the received first data ([0029], e.g., a rotation of touch surface 230 or housing 220 corresponds to a changing of a menu item in device program 145).  

Regarding claim 8, Dow further discloses the device of claim 1, wherein: the second sensor is further configured to: detect an input from the finger ([0030], e.g., detect a touch interaction from the finger); in response to detecting the input, transmit third data indicative of the detected input, and the processor is further configured to: receive the third data ([0029], e.g., the ring program 115 receives the third data from the touch sensitive sensor); and in response to receiving the third data, provide for selection on a graphical user interface ([0029], [0044], e.g., a tap on the touch surface 230 corresponds to a selection option in a menu in device program 145).  

Regarding claim 9, Dow discloses a method comprising:
detecting a movement of a housing of a user interface device ([0032], e.g., detect rotational movements of the housing);
in response to detecting the movement, transmitting first data indicative of the movement ([0032]-[0033], e.g., ring program 115 sends a command associated with rotation to device program 145); 
sensing for a finger in proximity of a user interactive control element mounted within the housing of the device ([0033], [0043], e.g., a fingerprint sensor or a vascular scanner senses a finger in proximity of the touch sensitive surface 230);
in response to sensing the finger in the proximity of the user interface control element, transmit second data indicative of the finger in the proximity of the user interactive control element ([0033], [0043]-[0044], e.g., the fingerprint sensor or the vascular scanner sends biometric information to ring program 115); 
receiving the first data ([0029], [0032], e.g., receives the first data from the rotary sensor);
receiving the second data ([0033], [0044], e.g., receives the biometric information from the fingerprint sensor or the vascular scanner); and
in response to receiving the second data, forgoing responding to the first data ([0033], [0044], e.g., if the received biometric information does not match a user’s identity stored on the ring 110, then the ring program 115 ends processing and creases sensing commands).

Regarding claim 11, Dow further discloses the method of claim 9, wherein sensing for the finger comprises sensing using at least one of a capacitive sensor and a proximity sensor ([0030], e.g., the touch surface 230 comprises a capacitive touch sensor).  

Regarding claim 12, Dow further discloses the method of claim 9, further comprising communicating with a wearable head device (Fig. 1; [0014], [0025], [0028]-[0029], e.g., a communication device configured for communicating with a connected device, such as augmented reality (AR) glasses). 

Regarding claim 13, Dow further discloses the method of claim 9, further comprising authenticating fingerprint data ([0033], e.g., the fingerprint sensor sends authentication information to ring program 115).     

Regarding claim 16, Dow further discloses the method of claim 9, further comprising: detecting an input from the finger ([0030], e.g., detect a touch interaction from the finger); in response to detecting the input, transmitting third data indicative of the detected input; receiving the third data ([0029], e.g., the ring program 115 receives the third data from the touch sensitive sensor); and in response to receiving the third data, providing for selection on a graphical user interface ([0029], [0044], e.g., a tap on the touch surface 230 corresponds to a selection option in a menu in device program 145).  

 Regarding claim 17, Dow discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors ([0051], [0054], e.g., ring program 115 and device program 145, can each be stored on such portable computer-readable storage media), cause the one or more processors to execute a method comprising: 
detecting a movement of a housing of a user interface device ([0032], e.g., detect rotational movements of the housing); 
in response to detecting the movement, transmitting first data indicative of the movement ([0032]-[0033], e.g., ring program 115 sends a command associated with rotation to device program 145);
sensing for a finger in proximity of a user interactive control element mounted within the housing of the device ([0033], [0043], e.g., ring 110 includes a fingerprint sensor or a vascular scanner) configured to:
sense for a finger in proximity of the user interactive control element (e.g., senses a finger in proximity of the touch sensitive surface 230); and
in response to sensing the finger in the proximity of the user interface control element, transmit second data indicative of the finger in the proximity of the user interactive control element ([0033], [0043]-[0044], e.g., the fingerprint sensor or the vascular scanner sends biometric information to ring program 115); 
receiving the first data ([0029], [0032], e.g., receives the first data from the rotary sensor);
 receiving the second data ([0033], [0044], e.g., receives the biometric information from the fingerprint sensor or the vascular scanner); and
 in response to receiving the second data, forgoing responding to the first data ([0033], [0044], e.g., if the received biometric information does not match a user’s identity stored on the ring 110, then the ring program 115 ends processing and creases sensing commands).

Regarding claim 18, Dow further discloses the non-transitory computer-readable medium of claim 17, wherein the method further comprises communicating with a wearable head device (Fig. 1; [0014], [0025], [0028]-[0029], e.g., a communication device configured for communicating with a connected device, such as augmented reality (AR) glasses).    

Regarding claim 20, Dow further discloses the non-transitory computer-readable medium of claim 17, wherein the method further comprises: 
detect an input from the finger ([0030], e.g., detect a touch interaction from the finger);
in response to detecting the input, transmitting third data indicative of the detected input; receiving the third data ([0029], e.g., the ring program 115 receives the third data from the touch sensitive sensor); and
 in response to receiving the third data, providing for selection on a graphical user interface ([0029], [0044], e.g., a tap on the touch surface 230 corresponds to a selection option in a menu in device program 145).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2016/0378184) in view of Dow et al. (US 2016/0374835, hereinafter referred to as Dow 835’).
Regarding claim 2, Dow further discloses the device of claim 1, wherein the first sensor comprises at least one of an inertial measurement unit (IMU) and an accelerometer ([0026], e.g., an accelerometer). 
However, Dow 835’ discloses a wearable device comprising: a first sensor ([0026], e.g., one or more accelerometers) configured to: 
detect a movement of a housing (e.g., detect orientation and movement of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Dow 835’ in the invention of Dow for detecting the orientation and movements of a wearable device from one or more accelerometers in order to determine a gesture as an activation command or a change in mode of operation command.  

Regarding claim 10, this claim is rejected under the same rationale as claim 2. 

8.	Claim(s) 6, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2016/0378184) in view of Kim et al. (US 2013/0002576).  
	Regarding claim 6, Dow does not specifically disclose the device of claim 1, wherein the processor is further configured to in response to receiving the first data and not receiving the second data, responding to the first data.
	However, Kim discloses a user interface device (Fig. 4B; [0134], e.g., a remote controller 200) comprising: 
	a first sensor (Fig. 4B; [0138], configured to: detect a movement of a housing (e.g., sense the movement of the remote controller 200); and
in response to detecting the movement, transmit first data indicative of the movement ([0143], e.g., transmit motion data to the controller 280); 
a second sensor ([0137], e.g., a touch screen) configured to:
 sense for a finger in proximity of a user interactive control element ([0137], e.g., sense a finger in proximity of a keypad, a touch pad or a button); and 
in response to sensing the finger in the proximity of the user interactive control element, transmit second data indicative of the finger in the proximity of the user interactive control element ([0137], [0143], e.g., transmit touch input from the touch screen to the controller 280); and a processor configured to:
in response to receiving the first data and not receiving the second data, responding to the first data (Figs 11-12; [0230]-[0235], e.g., in the absence of a touch input, the controller operates in the motion mode to control the image display apparatus 100 based on the movement of the remote controller (S1230)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Dow for controlling a user interface device in the motion mode based on motion input in the absence of a touch input so that the user interface device can be controlled in a touch mode or a motion mode based on the touch input.  

Regarding claim 14, this claim is rejected under the same rationale as claim 6.

Regarding claim 15, Dow further discloses the method of claim 14, wherein responding to the first data comprises providing for updating of a graphical user interface in accordance with the received first data ([0029], e.g., a rotation of touch surface 230 or housing 220 corresponds to a changing of a menu item in device program 145).  

Regarding claim 19, this claim is rejected under the same rationale as claim 6. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623